PER CURIAM.
Since a party to a contract may not recover in fraud for alleged oral misrepresentations that have been adequately addressed or expressly contradicted in a later written contract, see Hillcrest Pacific Corp. v. Yamamura, 24 Fla. L. Weekly D520, 521, 727 So.2d 1053, 1056 (Fla. 4th DCA 1999); Englezios v. Batmasian, 593 So.2d 1077, 1078 (Fla. 4th DCA 1992); Saunders Leasing Sys., Inc. v. Gulf Cent. Distribution Ctr., Inc., 513 So.2d 1303, 1306-07 (Fla. 2d DCA 1987); see also Schubot v. McDonalds Corp., 757 F.Supp. 1351, 1356 (S.D.Fla.1990), the fraud action was properly dismissed for failure to state a cause of action. We therefore affirm.
Affirmed.